DETAILED ACTION
1.	This office actin is for the examination of reissue application 16/506,562 filed on July 9, 2019, of US Patent 9,706,528 (hereinafter “the '528 patent”) responsive to amendments and arguments filed on July 13, 2021 in response to the Non-Final rejection issued on April 16/2021.  Claims 1-9 are patented claims.  Claims 1, 6 and 9 have been amended. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This action is being made non-final because it contains a new ground of rejection not necessitated by amendments.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘528 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

	Response to Amendments and Arguments
Claim Rejections – 35 USC 112, 2nd Paragraph
5.	Claims 6 and 9 have been amended to avoid interpretation under 35 USC 112, 6th paragraph.  Accordingly, claim rejections under 35 USC 112, 2nd paragraph for lack of disclosure of structures that correspond to the means plus function limitations are withdrawn.

Claim Rejections – 35 USC 103
6.	Applicant argues “that the Office Action has not demonstrated that Chen or Kim qualifies as prior art for the current application supposed because the filing dates of Chen and Kim are later than the priority date of the current application.   Applicant asserts that “for Chen or Kim to qualify as prior art under pre-AIA  35 USC 103(a), the Office Action must demonstrate that these references had been effectively filed prior to at least the priority date of the Current Application, June 2, 2009.”  The examiner notes that the filing dates of both Chen and Kim are earlier than the filing date of the current application and that both Chen and Kim claim priority to provisional applications filed earlier than Applicant’s asserted priority date.  Applicant’s asserted priority date of June 2, 2009 is the filing date of US provisional application No. 61/183,444, which is not identical to the non-provisional application filed later.  Thus, Applicant’s argument against the 
	Applicant’s arguments are also moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

8.	Claim(s) 1, 2, 8, and 9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent Application Publication No. 2011/0110316 (“Chen”).

9.	With respect to claim 1, Chen discloses a non-transitory computer readable medium for processing a control channel at a user agent (UA) within a wireless communication system, the computer readable medium storing instructions to cause a processor to perform operations comprising: 
identifying one carrier as an anchor carrier (Figure 12, carrier 0, see also Provisional Application 61/174,441 or “Chen ‘441”, paragraph [0054]) and at least one other carrier as a non-anchor carrier (Figure 12, carrier 1, Chen ‘441, paragraph [0054]), the anchor carrier and the at least one non-anchor carrier compatible with Long Term Evolution (LTE) carrier aggregation operations (paragraph 7); 
for each carrier: 
determining a location of a UA specific search space including one or more control channel candidates for the carrier based on a linear congruential random number and a carrier index of the carrier, wherein each control channel candidate comprises at least one control channel element (CCE) (paragraph 65, see also Chen ‘441, paragraph [0040] and Appendix A, page 2, second paragraph; see Chen, Figure 12 and paragraph [0088], and Chen ‘441, paragraphs [0053]-[0055], Chen teaches using carrier index m); and 
attempting to decode (paragraphs 63-64) each of the control channel candidates in the UA specific search space to identify at least one of an uplink or a downlink grant associated with the carrier.
10.	With respect to claim 2, Chen discloses the non-transitory computer readable medium of claim 1, wherein the linear congruential random number is based on the carrier index (see the rejection of claim 1).
11.	With respect to claims 8 and 9, see the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	Claim 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of US Patent Application Publication No. 2011/0299489 (“Kim”).

10.	With respect to claim 1, Chen discloses a non-transitory computer readable medium for processing a control channel at a user agent (UA) within a wireless communication system, the computer readable medium storing instructions to cause a processor to perform operations comprising: 
identifying one carrier as an anchor carrier (Figure 12, carrier 0, see also Provisional Application 61/174,441 or “Chen ‘441”, paragraph [0054]) and at least one other carrier as a non-anchor carrier (Figure 12, carrier 1, Chen ‘441, paragraph [0054]), the anchor carrier and the at least one non-anchor carrier compatible with Long Term Evolution (LTE) carrier aggregation operations (paragraph 7); 
for each carrier: 
determining a location of a UA specific search space including one or more control channel candidates for the carrier based on a linear congruential random number, wherein each control channel candidate comprises at least one control channel element (CCE) (paragraph 65, see also Chen ‘441, paragraph [0040] and Appendix A, page 2, second paragraph); and 
attempting to decode (paragraphs 63-64) each of the control channel candidates in the UA specific search space to identify at least one of an uplink or a downlink grant associated with the carrier.
Chen discloses determining the location of US specific search space as described in the LTE standard (section 9 of 3GPP TS 36213) just as Applicant disclosed at c17:50-55.  Chen discloses the same equation (Chen, paragraph 65) for determining the set of PDCCH CCE candidates (specification 18:10).  Chen also specifically disclose that a component carrier index is also used in the determination process as shown above.  On the other hand, Kim specifically discloses that “In the case where a EU-specific PDCCH BD starting point is set for each downlink carrier (it is obvious that a starting point may be set independently for each CCE aggregation level), the starting point varies with a carrier according to a hash function using the index of the carrier as an input parameter.”  Kim specifically discloses that “in addition to CCE aggregation level and US ID, other multi-carrier parameters such as a carrier index may be used in calculating a search 
It would have been obvious to one of ordinary skill in the art to use a hash function using the index of the carrier as an input parameter as taught by Kim in the system of Chen when each downlink carrier has its own UE specific search space as shown in Figure 14 (Chen, carriers 1, 2, 4, and 5) to increase scheduling freedom (Kim, paragraph 250).  The examiner also notes that applying a known technique (using carrier index to determine search space) to a known system (TLE-A system of Chen) is ready for improvement to yield predictable results is obvious under KSR v. Teleflex.
17.	With respect to claim 2, Chen and Kim disclose the non-transitory computer readable medium of claim 1, wherein the linear congruential random number is based on the carrier index (see the rejection of claim 1).
18.	With respect to claim 3, Chen and Kim disclose the non-transitory computer readable medium of claim 1, the instructions further comprising where a control channel candidate is successfully decoded, using the grant to facilitate communication (Kim, paragraph 89).
17.	With respect to claims 8 and 9, see the rejection of claim 1 above.
18.	With respect to claims 4, Chen and Kim disclose a non-transitory computer readable medium for processing a control channel at an access device within a wireless communication system for transmission to a user agent, the computer readable medium storing instructions to cause a processor to perform operations comprising:
identifying one carrier as an anchor carrier (Chen, Figure 12, carrier 0) and at least one other carrier as a non-anchor carrier (Chen, Figure 12, carrier 1), the anchor carrier and the at least one non-anchor carrier compatible with Long Term Evolution (LTE) carrier aggregation operations (Chen, paragraph 7); 
for each carrier:
determining a location of a UA specific search space including one or more control channel candidates for the carrier based on a linear congruential random number, wherein each control channel candidate comprises at least one control channel element (CCE) (Chen, paragraph 65); and 
transmitting at least one of an uplink grant or a downlink grant to a UA using at least one of the control channel candidates (see Chen, Figure 7 and Kim Figure 13; see also Kim, paragraph 89)
19.	With respect to claims 5, Chen and Kim disclose the computer readable medium of claim 4, wherein the linear congruential random number is based on the carrier index (see the rejection of claim 4 above).
20.	With respect to claims 6-7, see the rejection of claims 4-5 above.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/FRED O FERRIS III/					/HBP/Reexamination Specialist, Art Unit 3992